Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 21, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  160597 & (46)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  RODNEY WOODS, d/b/a RODNEY WOODS                                                                     Richard H. Bernstein
  BUILDER,                                                                                             Elizabeth T. Clement
           Plaintiff-Appellant,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 160597
                                                                    COA: 344025
                                                                    Saginaw CC: 16-029129-CB
  CITY OF SAGINAW,
            Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 15, 2019
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we REVERSE that part of the Court of Appeals
  judgment holding that the trial court properly granted summary disposition of the
  plaintiff’s quantum meruit claim under MCR 2.116(C)(8). The plaintiff’s amended
  complaint and attached exhibits were legally sufficient to plead his claim that the
  defendant was unjustly enriched by extra-contractual work completed by the plaintiff.
  See El-Khalil v Oakwood Healthcare, Inc, 504 Mich 152, 159-160 (2019); Wright v
  Genesee County, 504 Mich 410 (2019). Moreover, the Court of Appeals clearly erred by
  engaging in appellate fact-finding when it stated that the plaintiff had been “fairly
  compensated.” We REMAND this case to the Court of Appeals for consideration of the
  plaintiff’s arguments regarding the trial court’s alternative ruling that granted summary
  disposition to the defendant under MCR 2.116(C)(10). The plaintiff’s motion to
  disqualify the trial judge is DENIED, without prejudice to the plaintiff seeking such relief
  on remand. In all other respects, leave to appeal is DENIED, because we are not
  persuaded that the remaining question presented should be reviewed by this Court.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 21, 2020
         t1014
                                                                               Clerk